Citation Nr: 0735724	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which had 
increased the disability evaluation from 0 to 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the RO received the veteran's substantive 
appeal, in which he requested a personal hearing in 
Washington, D.C., before a Veterans Law Judge.  This hearing 
was scheduled for December 10, 2007.  However, on October 19, 
2007, the Board received a request from the veteran that his 
personal hearing be postponed and that the location of the 
hearing be changed to the RO.  Clearly, this is a request for 
a Travel Board hearing.  As a veteran is entitled to a 
hearing if one is requested, further development is 
warranted.  38 C.F.R. § 20.700 (2007).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the appellant for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



